DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13-15 recite the limitation “no matter which of a switching condition.” It is unclear whether the claim is reciting that only one of the conditions must be satisfied or none of the conditions need to be satisfied. The Examiner will assume that the former is true until further correction and clarification is provided.	Claims 2-12 are dependent on claim 1 and inherit these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clash of Clans (with reliance on https://web.archive.org/web/20200502161820/https://clashofclans.fandom.com/wiki/Clan_Wars_FAQ), hereinafter referred to as Clash.
Re claim 1, Clash discloses instructions causing an information processing apparatus to perform operations comprising:	in accordance with a lapse of a first time, switching a game mode from a first mode where a first enemy object does not attack a player object in a virtual space to a second mode where the first enemy object attacks the player object in the virtual space (see War: Preparation Day (23 hours), where the first mode is a preparation stage where clans prepare defenses, gather information, and start making plans against an opposing clan with no attacks being made, and the second mode, see War: Battle Day (24 hours) which takes place after preparation day and is when clans attack each other);	based on a state where the player object gains a first required number of target objects in first and/or second mode, switching the game mode to a third mode where the player object can perform a first attack on the first enemy object (during battle day, players can choose to attack a chosen target two times, therefore the two times the player chooses to attack is considered a third game mode where players perform attacks on enemies after gaining a number of required target objects);	in the second mode, no matter which of a switching condition that a second time elapses and a switching condition that the player object gains a second required number of the target objects smaller than the first required number before the second time elapses is satisfied, switching the game mode to the first mode (see Winning Clan Wars, where battle day ends and a winner is determined, and then refer to “How do I start a new clan war once one has ended?” wherein another clan war can then be started); and	execute a game relating to the game mode (see the above, the game proceeds according to the schedule of preparation day to battle day).
Re claim 5, Clash discloses the game mode is switched from the first to the second mode without changing a position of the player object in the virtual space (see What happens during battle day? where it is disclosed players cannot change war bases during battle day, therefore positions of the players are unchanged when transitioning to battle day).
Re claim 8, Clash has disclosed the player is not enabled to attack the first enemy object in the first mode (preparation day has no attacking).
Re claim 9, Clash discloses without changing control of a behavior of a second enemy object in both the first and second mode, an action of the second enemy object attacking the player object is controlled (as clan wars take place between two opposing clans, players exist on both sides controlling objects).
Re claim 10, Clash discloses an accumulated amount of attack on the first enemy object is not changed by switching the game mode (when battle day ends, the state of the battle is not changed and destroyed bases, targets, earned stars, etc. are evaluated to determine the winner).
Re claims 13-15, see the rejection to claim 1, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clash in view of TV Tropes Asteroids Monster (https://web.archive.org/web/20191109220326/https://tvtropes.org/pmwiki/pmwiki.php/Main/AsteroidsMonster).
Re claim 2, Clash has been discussed, but is silent on if an accumulated amount of attack on the first enemy object exceeds a predetermined amount, the number of the target objects that can be gained by the player object in the virtual space is increased.	TV Tropes teaches about the concept of the Asteroids Monster which, “when killed, splits into several miniature versions of itself.” As such, when the enemy object receives enough attacks to be killed, one enemy object becomes multiple enemy objects, therefore increasing the number of target objects in the virtual space.	It would have been obvious to implement an enemy able to split into multiple copies as taught by TV Tropes in order to provide an exciting enemy type that provides even more opportunities for attacks upon being defeated.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clash in view of TV Tropes Asteroids Monster as applied to claim 2 above, and further in view of TV Tropes Opening The Sandbox (https://web.archive.org/web/20091023054756/https://tvtropes.org/pmwiki/pmwiki.php/Main/OpeningTheSandbox).
Re claim 3, Clash has been discussed, but does not explicitly disclose the number of target objects that can be gained is increased by expanding a range where the player object can move in the virtual space. TV Tropes teaches a technique where there is a point in the game where the player is given the ability to freely explore (“The point in a video game, especially an RPG, where you're finally able to do all the sidequests, go anywhere on the map, and so on”). By allowing the player such freedom, it expands the virtual space and therefore increase the number of possible targets, as the rest of the virtual world will contain more objects, sidequests, etc.	It would have been obvious to gate progress in a game as taught by the concept of Opening The Sandbox in order to ensure players complete a certain amount of prerequisite content before allowing the player to finish the content, therefore guaranteeing that players experience the same game as designed and intended before opening up the game for optional side content.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clash in view of TV Tropes Collision Damage (https://web.archive.org/web/20080119030309/https://tvtropes.org/pmwiki/pmwiki.php/Main/CollisionDamage).
Re claim 11, while Clash has disclosed player objects and attacks, there is no explicit disclosure of an attack object that damages the player object if the player object comes into contact with the attack object. TV Tropes teaches the concept of contact damage where players can be damaged or killed by touching enemies (“Either way, touching an enemy damages - if not outright kills - the player”).	It would have been obvious to implement the technique of contact damage in the enemy objects of Clash in order to incentivize players to move carefully and not carelessly touch enemy objects and take needless damage.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clash.
Re claim 12, while Clash does not explicitly disclose the first time is longer than the second time, it is considered an obvious matter of design choice. Applicant has not specified any advantage or functionality tied to the length of each time segment, and it follows that the game designer would be able to choose any length of time desired to suit the needs of the game.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715